Opinion,
Mr. Chief Justice Paxson :
This case has been so intelligently and exhaustively discussed both by the learned master and the court below that I fear anything I may say will be but a repetition of what they have perhaps better said. . It certainly renders an elaboration of it unnecessary.
, The appellant objects to the deeds of trust to the Union Trust Company of New York and to William E. Lines for two reasons: (a) That they are in fraud of her rights as widow; and (5) that they are testamentary in their character. Hence *165she asks that the said deeds be declared void as against her, and that the trustees may be decreed to hand over the securities, named in said deeds and remaining in their hands, to the executors of the will of Jesse Lines, deceased.
The first proposition cannot be sustained. It is the settled law of this state that a man may do what he pleases with his personal estate during his life. He may even beggar himself and his family, if he chooses to commit such an act of folly; When he dies, and then only, do the rights of his wife attach to his personal estate. She then becomes entitled to her distributive share, and of this she cannot be deprived by will or any testamentary paper. “ Who so ignorant,” said Chief Justice Gibson, in Ellmaker v. Ellmaker, 4 W. 91, “ as not to know that a husband may dispose of his chattels during the coverture, without his wife’s consent and freed from every post mortem claim by her?” This point was expressly decided and thoroughly discussed by the late Justice Shabswood in Pringle v. Pringle, 59 Pa. 281, where it was said that “a man’s wife and children have no legal right to any part of his goods, and no fraud can be predicated of any act of his to deprive them of the succession.” See, also, Dickerson’s App., 115 Pa. 198. It is sufficient to announce a rule so firmly settled, without discussing it.
It remains to consider the second objection in connection with each of the trust-deeds. That it cannot be invoked in this proceeding, so far as the deed to the Union Trust Company is concerned, is clear for obvious reasons. That deed is a New York contract. It was made in New York; the deed was delivered in New York, and it was intended to be executed there. Moreover, the trustee is a New York corporation, and the securities in question were delivered there to the said corporation. It is almost needless to say that the Court of Common Pleas of Northampton county has no jurisdiction of a trust, where both the trustee and the trust-estate are in another state. Moreover, if it be conceded that this deed is of a testamentary character, it does not help the matter, so far as the present proceeding is concerned. If the securities held by the Union Trust Company are a part of the estate of Jesse Lines, it is nevertheless an estate situated in the state of New York, and a court of equity in this state cannot by its decree take it *166out of the hands of its custodian there and transfer it to executors in this state. It can only be reached by ancillary letters taken out in New York. It would then be subjected to the payment of the debts of the testator in that jurisdiction, and the balance only, after satisfying any such demands, would be forwarded to the executors of the domicile. This is familiar law. I may further add that the learned master has found as a fact that by the law of the state of New York a married woman has no claim and possesses no title or interest in her husband’s personal estate during his lifetime, and she has no right or privilege of taking his personal estate . against his last will and testament.
It remains to consider the deed to William E. Lines. It was said in Mattocks v. Brown, 103 Pa. 16 : “ Many deeds conveying and settling property contain provisions which become operative only after the death of the grantor or settler, but where a present interest passes to a trustee or grantee, it has never been supposed that such instruments were of a testamentary character.” I do not propose to review the numerous authorities cited and discussed by the learned master. I will add, however, that Dickerson’s App., 115 Pa. 198, is upon all fours with the case in hand. There the owner of certain personal property imposed a trust upon it in favor of his children, naming himself as trustee, and the trust was held valid, notwithstanding the reservation of the income to himself and a power of revocation.
When we come to examine the deed to William E. Lines, we find an absolute conveyance to him of certain securities specified therein upon the following trusts :
“ To have and to hold all of said shares of stock unto the said William E. Lines, his executors, administrators and assigns, upon the following trusts, to wit: In trust to divide the same into twenty-eight equal shares, of which he shall hold fourteen shares for the use of my putative son, the said William E. Lines, and of the remaining fourteen shares he shall hold ten, to wit, one each for the use of the ten children of my deceased sister, Mary Fairchild, named respectively: . . . . And the remaining •four shares he shall hold for the use of my brother, John Lines. During my life the said William E. Lines shall pay over to me and for my use, at the times he may receive the same, all the *167dividends or other income which he may receive upon and from all of the above-described stocks, and he may deliver the shares thereof above mentioned unto the several beneficiaries above named, at such time or times as he in his unfettered discretion shall think fit. And should he in the exercise of his discretion determine to hold the same during my life and thereafter, he may, after my death, pay the income thereof to the said beneficiaries respectively, and in their several proportions, until such times as he may see fit to transfer the principal of the said shares to the persons entitled thereto respectively,” etc.
It is idle to call this a testamentary paper. It passed his entire legal title to the trustee, with a present interest. He parted with the property wholly and entirely. Even the reservation of the income to himself for life was optional with the trustee. The latter could have distributed the corpus of the estate to the beneficiaries the next day. The power of revocation reserved in the deed, having never been exercised, was precisely as if it had never existed. A reserved right of revocation is not inconsistent with the creation of a valid trust. If the right is not exercised during the lifetime of the donor, and according to the terms in which it is reserved, the validity of the trust remains unaffected, as though there had never been a reserved right of revocation: Dickerson’s Appeal, supra; Stone v. Hackett, 12 Gray 227. There is nothing in this deed to indicate an intention to create a trust to take effect only after the death of the donor. On the contrary, the intent is clear to create a present trust in favor of the beneficiaries named therein, to take effect immediately with the execution of the deed. The securities passed into the hands of the trustee along with the trust-deed. The transaction was complete, and the donor was absolutely denuded of his property. It is useless to pursue the subject further. The appellant had no case, and her bill was properly dismissed.
The decree is affirmed, and the appeal dismissed at the costs of the appellant.